                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL VAN CASTER,

        Plaintiff,
                                                 Case No. 18-cv-01009-jdp
   v.

WISCONSIN DEPARTMENT OF
NATURAL RESOURCES,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




                    /s/                                 3/11/2019
        Peter Oppeneer, Clerk of Court                     Date
